      Case 7:19-cv-02916-KMK Document 102 Filed 02/03/21 Page 1 of 1
        Case 7:19-cv-02916-KMK Document 101 Filed 02/03/21 Page 1 of 1


                                                   MEMO ENDORSED
                               PAWARLAW GROUP P.C.
                                      ATTORNEYS AT LAW
                                   20 VESEY STREET SUITE 141 0
                                   NEW Y ORK NEW YORK 10007

   Robert Blossner                      TEL (212) 571 0805
                                        FAX (212) 571 0938
  VikPawar
                                      www.pawarlaw.nyc


                                                                        February 3, 2021

BYECF
The Honorable Kenneth M. Karas
Southern District of New York



Re:               Eric McCormick v. Westchester County, et al. , 19 CV 2916 (KMK)


Dear Judge Karas:

               I represent the plaintiff in this action. Plaintiffs' response to defendants'
combined pre-motion conference request to file motion to dismiss is due today. I
respectfully request an extension to February 9, 2021.

              The parties are working towards dismissing certain defendants from this
action. We have not finalized the language. This short extension would allow the parties
to work towards that stipulation.

                  Thank you.

   Granted.

   So Ordered .


  ~~  2/3/21
                                                                 Respectfully,

                                                                 Is
                                                                 Vik Pawar (VP9101 )




Cc:        Defense Counsel (by ECF)
